DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because it recites "a field surface characteristic sensor configured generate data..." The word "to" appears to be missing between the words "configured" and "generate" in line 4. Appropriate correction is required. Applicant’s cooperation is requested in correcting any further minor errors of which Applicant may become aware.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sporrer et al. (US 2020/0344939)

Regarding claim 1, Sporrer discloses a system for managing material accumulation relative to agricultural implements, the system comprising:
a ground engaging tool (including 22) supported on an agricultural implement;
a field surface characteristic sensor (including 74) configured to generate data indicative of a field surface characteristic of an aft portion of the field located rearward of the ground engaging tool relative to a direction of travel of the agricultural implement; and
a controller (including 30, 200) communicatively coupled to the field surface characteristic sensor, the controller being configured to monitor the data received from the field surface characteristic sensor and determine a presence of material accumulation relative to the ground engaging tool based at least in part on the field surface characteristic of the aft portion of the field (see para. 0075).

Regarding claim 2, Sporrer discloses the field surface characteristic comprising a contour of the aft portion of the field (as 74 generates images of the field surface), wherein the controller is configured to determine the presence of material accumulation relative to the ground engaging tool by comparing the contour of the aft portion of the field to a baseline contour (via 210, 212).

Regarding claim 3, Sporrer discloses the contour of the aft portion of the field comprising a lane profile associated with a lane of the field worked by the ground engaging tool (see Fig. 5A),
wherein the baseline contour comprises an expected lane profile associated with the ground engaging tool, and wherein the controller is configured to determine the presence of material accumulation relative to the ground engaging tool by comparing the lane profile detected within the field to the expected lane profile associated with the ground engaging tool (see paras. 0070-0075).

Regarding claim 7, Sporrer discloses the lane of the field worked by the ground engaging tool (including 22) being aligned with the ground engaging tool along the direction of travel of the agricultural implement (see para. 0052).

Regarding claim 8, Sporrer discloses the system for managing material accumulation, wherein the field surface characteristic comprises a residue coverage parameter of the aft portion of the field (see paras. 0051, 0052), wherein the controller is configured to determine the presence of material accumulation relative to the ground engaging tool by comparing the residue coverage parameter of the aft portion of the field to a baseline residue coverage parameter (via 210, 212).

Regarding claim 9, Sporrer discloses the residue coverage parameter of the aft portion of the field being associated with a residue coverage value along a lane of the field worked by the ground engaging tool (see Fig. 5A),
wherein the baseline residue coverage parameter comprises an expected residue coverage value for the lane of the field associated with the ground engaging tool, and wherein the controller is configured to determine the presence of material accumulation relative to the ground engaging tool by comparing the residue coverage value detected along the lane to the expected residue coverage value of the lane associated with the ground engaging tool (see paras. 0070-0075).

Regarding claim 10, Sporrer discloses the controller being configured to determine the presence of material accumulation relative to the ground engaging tool when the residue coverage value detected for the lane is less than the expected residue coverage value (see para. 0075).

Regarding claim 11, Sporrer teaches residue coverage values comprising percentages of residue coverage (see paras. 0068, 0085, 0094).

Regarding claim 12, Sporrer discloses the controller being further configured to initiate a control action based at least in part on the determination of the presence of material accumulation relative to the ground engaging tool (see para. 0078).

Regarding claim 13, Sporrer discloses the field surface characteristic sensor (including 74) comprising a camera (see para. 0042).

Regarding claim 14, Sporrer discloses a method for managing material accumulation relative to agricultural implements, the method comprising:
receiving, with a computing device (including 30, 200), data indicative of a field characteristic of an aft portion of a field located rearward of a ground engaging tool (including 22) of an agricultural implement relative to a direction of travel of the agricultural implement (see paras. 0042, 0044, 0048);
analyzing, with the computing device, the field characteristic of the aft portion of the field to determine whether material accumulation is present relative to the ground engaging tool of the agricultural implement (in particular, see para. 0075); and
when the presence of material accumulation is determined, initiating, with the computing device, a control action associated with reducing an amount of material accumulation relative to the ground engaging tool (in particular, see para. 0078).

Regarding claim 15, Sporrer discloses comparing (via 210, 212), with the computing device, a contour of the aft portion of the field to a baseline contour (as 74 generates images of the field surface).

Regarding claim 16, Sporrer discloses the contour of the aft portion of the field comprising a lane profile associated with a lane of the field worked by the ground engaging tool and the baseline contour comprises an expected lane profile associated with the ground engaging tool (see Fig. 5A),
wherein comparing the contour of the aft portion of the field to the baseline contour comprises comparing the lane profile detected within the field to the expected lane profile associated with the ground engaging tool (see paras. 0070-0075).

Regarding claim 18, Sporrer discloses comparing (via 210, 212), with the computing device, a residue coverage parameter of the aft portion of the field to a baseline residue coverage parameter (see paras. 0051, 0052, 0070-0075).

Regarding claim 19, Sporrer discloses the residue coverage parameter of the aft portion of the field being associated with a residue coverage value along a lane of the field worked by the ground engaging tool and the baseline residue coverage parameter comprises an expected residue coverage value for the lane associated with the ground engaging tool (see Fig. 5A),
wherein comparing the residue coverage parameter of the aft portion of the field to the baseline residue coverage parameter comprises comparing the residue coverage value detected along the lane to the expected residue coverage value of the lane associated with the ground engaging tool (see paras. 0070-0075).

Regarding claim 20, Sporrer discloses the presence of material accumulation relative to the ground engaging tool being determined when the residue coverage value detected along the lane is less than the expected residue coverage value (see para. 0075).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer in view of Kovach et al. (US 2018/0352718).

Sporrer discloses the system and method with respect to claims 3 and 16, above. Sporrer does not explicitly disclose determining the presence of material accumulation relative to the ground engaging tool when a depth of a surface feature of the lane profile is greater than a depth of a corresponding surface feature of the expected lane profile. Kovach teaches a system for managing material accumulation relative to agricultural implements, wherein a controller (including 102) is configured to determine a presence of material accumulation relative to a ground engaging tool when a depth of a surface feature is greater than expected (see paras. 0033, 0034).
Sporrer and Kovach are analogous because they both disclose systems for managing material accumulation relative to agricultural implements, wherein the systems include sensors and controllers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system and method of Sporrer with the depth sensing means as taught by Kovach for more accurate determination (especially with greater surface area coverage) and to detect the amount of material accumulation (as taught by Kovach).


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/9/21/22